Citation Nr: 1430916	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1992, from March 2002 to July 2002, and from February 2003 to November 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from two rating decisions of Regional Offices of the Department of Veterans Affairs (VA).  An October 2007 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  A May 2011 rating decision denied the Veteran's claim of entitlement to a TDIU.

The Veteran and his spouse participated in a videoconference hearing before the undersigned in May 2014, and a transcript of this hearing has been associated with the record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2013).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2013).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).

Advancing age and non-service-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2013).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Turning to the facts in the instant case, in June 2010, the Veteran submitted a claim for entitlement to a TDIU.  The Veteran appealed the denial of the TDIU, and since that time, he has been granted higher ratings for various service-connected disabilities raising his combined disability rating to 100 percent from March 2, 2012 to the present.  However, the mere award of a 100 percent schedular rating does not render the Veteran's claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Additionally, because the claim for TDIU was received a couple years before the total schedular rating was awarded, the claim could date back earlier than the date the total schedular rating was awarded.

At this juncture, the Board notes that Bradley is not considered to be otherwise applicable to this claim in that the Veteran's is that his service connected disabilities combine to render him unemployable, not that any one service connected disability on its own should be considered to render him unemployable.  There is also no indication that the Veteran has filed for special monthly compensation, also rendering Bradley inapplicable to the facts of this case.

From the date of the Veteran's June 2010 claim for a TDIU, he has a combined rating of 80 percent, with posttraumatic stress disorder (PTSD) rated at 50 percent disabling.  Thus, the schedular criteria for the award of a TDIU have been met throughout the pendency of this appeal.  38 C.F.R. § 4.16(a) (2013). With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Turning to the evidence in the instant case, the evidence indicates that the Veteran last worked full-time in January 2006 as a clerk.

In March 2006, a Physician's Examination and Findings from the Los Angeles County Employees Retirement Association indicates that the Veteran was found to be permanently incapacitated for the performance of his duties as a public works maintenance worker.  This finding was based on a review of multiple records dating from November 24, 2003.  The examining physician stated that, "[c]onsistent with every doctor who has examined this patient, [he] believe[d] [the Veteran] should be limited to light work or even semi-sedentary work."  Records from the Social Security Administration indicate that the Veteran has been considered disabled since January 9, 2007 as the result of a mood disorder.  

In October 2010, a VA examiner indicated that the Veteran's service-connected psychiatric symptoms caused the Veteran to have difficulty establishing and maintaining work and social relationships.  The Veteran would accordingly experience a decrease in work efficiency, particularly during periods of significant stress.  An October 2010 VA examiner indicated that the Veteran's scarring, groin pain, arthritis of the thoracolumbar spine, sciatica, and hypertension had a moderate effect on the Veteran's usual occupation and his daily activities of living.  

In sum, affording the Veteran with the full benefit-of-the-doubt, the Board finds that the Veteran was unemployable due solely to his service-connected disabilities. 


ORDER

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Service treatment records include September and November 2003 post-deployment records showing that the Veteran complained of still feeling tired after sleeping during his deployment.  A September 2003 post deployment medical assessment reflects that the Veteran complained of frequent trouble sleeping.  In his April 2004 report of medical history, the Veteran stated that he had frequent trouble sleeping since he returned from Iraq.   VA medical records show that the Veteran is diagnosed with sleep apnea.  The Veteran contends that the symptoms he had in service and that continued after his discharge are related to and/or were manifestations of his diagnosed sleep apnea.  The Board notes that the Veteran was never afforded a VA examination to determine the etiology of his diagnosed sleep apnea.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the above, a remand is warranted to schedule the Veteran for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's sleep apnea.  The examiner must review the claims file and should note that review in the report.  All indicated examinations and/or tests should be performed and all findings reported in detail.  The examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service?  

In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of his sleep difficulties and his statements regarding the continuity of symptomatology as well as statements provided by his spouse.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


